Citation Nr: 1517349	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 Decision Review Officer (DRO) Decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) which had granted service connection for PTSD, and assigned a 30 percent initial evaluation, effective December 28, 2009.  The Veteran disagreed with the assigned initial rating.  By rating decision dated in March 2011, the RO assigned a 50 percent evaluation for PTSD, effective December 28, 2009.  

With respect to the other issues listed on the first page of this decision, an August 2013 rating decision granted service connection for peripheral neuropathy of the left upper extremity and assigned an initial rating of 10 percent for the disorder; continued a rating of 20 percent for diabetes mellitus; and denied service connection for hypertension.  In an August 2013 statement, the Veteran expressed disagreement with the assigned ratings for the peripheral neuropathy and diabetes mellitus and the denial of service connection for hypertension.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In January 2012, the Veteran testified at a video-conference hearing.  A transcript of that hearing is of record.

In March 2014, the Board remanded the claim for further development of the evidence.

In June 2014, the Veteran submitted a formal claim for entitlement to a total disability evaluation based on unemployability.  In this case, the Veteran has asserted being unemployable due not only to his PTSD disability which is on appeal but also to his service-connected diabetes mellitus.  The Board accordingly finds that a claim for TDIU is raised, but must be referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to increased ratings for peripheral neuropathy of the left upper extremity and diabetes mellitus and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected PTSD is not productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or inability to establish and maintain effective relationships.






CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection for PTSD has been granted, and an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

The Veteran contends that he is entitled to an initial evaluation in excess of 50 percent for his PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is rated as 30 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships." A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

A VA mental health triage intake consultation was conducted in June 2010.  The Veteran reported that he was sleeping three hours a night with nightmares of Vietnam.  He reported flashbacks and recurrent thoughts of the Vietnam War.  He reported increased anger and irritability.  He stated that he self-isolates.  He avoided crowds.  He denied audio and visual hallucinations.  He had increased anxiety.  He denied having panic attacks.  He had increased startle response to loud, unexpected noises.  He was hypervigilant.  He had to sit with his back to a wall and was always on alert.  He was always on guard.  He stated that he gets up and checks his locks and doors two times during the night.  He reported being depressed a little.  His energy level was good.  He had lost interest in previously enjoyable activities but he did not feel hopeless.  He denied suicidal or homicidal ideation.  There were no previous suicide attempts.  His concentration was fair.  His recent memory was fair and his remote memory was good.  He was married and had three grown sons.  His appearance was described as neat and clean.  He had good eye contact.  His kinetics were normal.  His mood/affect was appropriate.  He alert and oriented times three.  His memory for recent events was fair and for remote events was good.  He did not have any suicidal/homicidal ideation.  

In a July 2010 mental health note, it was noted that the Veteran had joined a PTSD group counseling session.  He was reported to be neat, clean and dressed appropriately.  No cognitive impairment was noted.  He was oriented times three.  There were no noticeable concentration, language or communication difficulty.  Both short and long term memory were intact.  His social behavior was noted to be within society norms.    

On VA examination in January 2010, the Veteran reported that he had difficulty maintaining sleep.  He stated that he has nightmares approximately two times per month about being in Vietnam.  He denied having flashbacks.  He reported that he does have intrusive thoughts two to three times a month.  He did not like to be around people because he felt "closed in."  He felt unsafe and anxious.  He stated that he did not have any friends.  He denied difficulties with anger control or with dysphoria.  He reported having a startle reaction to both noise and touch.  He frequently checked his house.  He had been married for 41 years and described his relationship with his wife as "excellent."  He was a retired mail carrier.  He indicated that he cared for his activities of daily living and did them routinely and independently.  

Mental status examination revealed that the Veteran was alert and oriented to personal information and place.  His temporal orientation was normal.  He provided an accurate history.  His insight was adequate.  He affect was normal.  His response latencies were normal.  Immediate, recent and remote history was all within normal limits.  He was logical and goal oriented.  He reported symptoms of depression.  He denied suicidal action or plan.  He denied homicidal action or plan.  There was no evidence of disorder in thought process or content.  He made good eye contact.  There was no pressured speech, grandiosity, irritability or restlessness noted.  The impression was PTSD, chronic, mild.  A GAF score of 60 was assigned.  The examiner noted that at the present time, the Veteran was experiencing a mild to moderate degree of impairment in social functioning with no significant impairment in occupational functioning.             

In a January 2011 VA mental health management note, the Veteran reported going to PTSD group meetings and that it "helps a bit."  He noted that most of the patients in the group are not combat Veterans and that they didn't experience bad things like he did.  He reported isolating from his family more.  Mental status examination revealed that he was well-groomed.  He did not have any abnormal behavior/psychomotor activity.  His speech had a normal rate and tone.  His was cooperative toward the examiner.  His mood was euthymic.  His affect was normal.  He did not have any hallucinations.  His thought process was linear.  His thought content was appropriate.  The Veteran reported suicidal thoughts in that he sometimes had thoughts that it would be better if he just died.  He denied having any current suicidal thoughts or plans.  He denied any homicidal ideation.  He was oriented to person, place and time.  His short and long term memory was intact.   His concentration was good.  His impulse control was good.  His insight was good.  His ability for abstract thinking was intact.       

On VA examination in March 2011, the Veteran reported that he difficulty maintaining sleep and that he was getting about four hours of sleep a night.  He stated that he had nightmares anywhere from a few times a week to nightly depending on the amount of stress he experienced during the day.  He has flashbacks where he sees shadows in his side vision.  He indicated that he was always on guard and that he tends to sounds in the house that anyone else would ignore.  He reported intrusive daily thoughts.  He did not have any friends.  He reported difficulty with anger control.  He stated that he felt tense but denied frank anxiety.  He admitted to feeling startled when he heard noises.  He stated that he was hypervigilant and that he follows a noise for an extended period of time.  He continued to live with his wife but reported conflict because of his social withdrawal and irritability.  He was capable of performing activities of daily living and did them routinely and independently.  

Mental status examination revealed that the Veteran was alert and oriented to personal information and place.  Temporal orientation was normal.  Insight was adequate.  Affect was blunted.  Response latencies were normal.  He demonstrated adequate attention and was not distractible.  His speech was fluent, grammatical and free of paraphasias.  Immediate, recent and remote memories were all within normal limits.  He was logical and goal directed.  He did not report symptoms of depression.  There was no suicidal or homicidal ideation or plan.  There was no evidence of disorder in thought process or content.  He made good eye contact.  There was no pressured speech, grandiosity, irritability or restlessness noted.  The impression was PTSD, chronic, moderate.   A GAF score of 55 was assigned.  The examiner noted that the Veteran was experiencing a mild to moderate degree of impairment in social functioning and a mild to moderate degree amount in occupational functioning.  

On VA examination in May 2014, it was indicated that the Veteran continued to be married to his wife of over 40 years.  The Veteran reported seeking treatment for PTSD through the VA.  He reported difficulty with sleep, intrusive thoughts, avoidance behavior, exaggerated startle response, hypervigilance, distaste for crowds and feelings of anxiety of being detached from others.  He had anger problems and road rage.  He stated that he goes from "0 to 100" very easily and that his last physical altercation was a few months ago at a family gathering.  He reported having no close friends outside of family.  He enjoyed hobbies such as fishing and working on old cars.  He reported limitations due to other chronic medical conditions.  The examiner determined that the following symptoms applied to the Veteran:  depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran was alert and oriented.  He was cooperative with the examination.  His mood was mildly depressed and his affect was mildly constricted.  His speech was fluent.  His mental status was within normal limits.  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also concluded that the Veteran presented with increased severity of PTSD since his last VA examination.

VA mental health records dated from June to September 2014 document ongoing PTSD treatment.  Overall, the records show that the Veteran was oriented times four.  His mood and affected appeared within normal limits for topics discussed.  He reported no suicidal or homicidal ideation, hallucinations or self-mutilating behaviors.  He displayed good eye contact.  He had no difficulty verbalizing.  His thought process appeared linear and his insight and judgment were good.  He was appropriately dressed for each session.            

Based on the evidence of record, the Board finds that the evidence does not more nearly approximate the schedular criteria required for the next higher 70 percent disability evaluation.  The Veteran reported symptoms include hyperarousal, avoidance of crowds, nightmares, sleep disturbance, intrusive memories, exaggerated startle response, and hypervigilance.  He also described anger outbursts and social isolation.  However, VA examination and treatment reports also document that the Veteran was consistently alert and fully oriented.  His was mood and affect were appropriate.  His attention and memory were adequate.  His speech was normal and thought content was normal.  He was always appropriately dressed.  
There was no evidence of homicidal ideation, psychosis, or hallucinations.  

The Veteran has generally denied suicidal ideation and/or intent, but a January 2011 VA mental health note documents the Veteran's report of wondering what it would be like if he just died.  In that regard, although there is evidence of suicidal ideation, there is no evidence of neglect of personal appearance and hygiene; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; or spatial disorientation or difficulty in adapting to stressful circumstances.  In addition, although the Veteran complained of depression, the evidence does not reveal near-continuous depression affecting the ability to function independently, appropriately and effectively.  While the Veteran did report irritability and anger outbursts, especially at a family gathering and feelings of road rage, there was no evidence of impaired impulse control such as unprovoked irritability with periods of violence. 

The Board has also considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as sleep disturbance, social isolation, nightmares, hypervigilance, exaggerated startle response, and irritability.  While those symptoms certainly contribute to the impairment caused by the Veteran's PTSD, they do not show occupational and social impairment sufficient to warrant a 70 percent evaluation, as they do not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Mauerhan, 16 Vet. App. 436.

The Veteran's GAF scores of 60 and 55 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242. Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned; the percentage evaluation is based on all the evidence that bears on occupational and social impairment.  Id; see also 38 C.F.R. § 4.126.  In this respect, while the May 2014 VA examiner indicated that the Veteran displayed increased severity of PTSD since his last VA examination, the symptomatology recorded by the May 2014 examiner did not indicate that the Veteran's PTSD meets the criteria for a 70 percent rating.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 50 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate the Veteran's PTSD reasonably describe his disability level and symptomatology, and he has not argued to the contrary.  As demonstrated by the evidence of record, the Veteran's PTSD is manifested by depression, anxiety, avoidance of crowds, nightmares, sleep disturbance, intrusive memories, hypervigilance, anger outbursts and social isolation.  When comparing these symptoms with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's PTSD is not inadequate.  An evaluation greater than 50 percent is provided for certain manifestations of PTSD, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

 
ORDER

Entitlement to an initial rating greater than 50 percent for service-connected PTSD is denied.


REMAND

In an August 2013 decision, the RO granted service connection for peripheral neuropathy of the left upper extremity and assigned an initial rating of 10 percent for the disorder; continued a rating of 20 percent for diabetes mellitus; and denied service connection for hypertension.  In an August 2013 statement, the Veteran expressed disagreement with the assigned ratings for the service-connected peripheral neuropathy and diabetes mellitus and the denial of service connection for hypertension.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity; entitlement to a rating in excess of 20 percent for diabetes mellitus; and entitlement to service connection for hypertension.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case to the Veteran addressing the issues of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity; entitlement to a rating in excess of 20 percent for diabetes mellitus and entitlement to service connection for hypertension.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the August 2013 rating decision denying these claims must be filed. 38 C.F.R. § 20.202 (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


